Citation Nr: 1414235	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-01 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran served on active duty from September 1961 to December 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2011, the Veteran testified at a Travel Board hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records (STRs) reflect that the Veteran denied having a painful or trick elbow on entrance examination.  In addition, the physical examination yielded normal findings.  In August 1964, the Veteran injured his left elbow while lifting a heaving elbow and was diagnosed as having a partial avulsion fracture of the left elbow.  The examiner indicated that there was no previous history known of any acute injury.  X-rays suggested a loose body between the ulna and coracoid process of the humerus.  Another record noted that the x-rays showed a chip of the ulnar joint.  Although the RO indicated that there were no inservice findings, these records are contained in the first envelope of STRs in the first volume of the claims file.  

Post-service, there are no records reflecting treatment for a left elbow disability.  At his hearing, the Veteran indicated that he had a left elbow disability when he entered service and thereafter injured his elbow on the firing range.  As noted, the entrance examination is normal and notes no abnormalities at all.  The Veteran also denied any left elbow problems.  The STRs also indicated no prior injury.  The Veteran also indicated that an elbow injury occurred during basic training; however, the STRs reflect an incident occurring several years into service.  Thus, while the Veteran is competent to report injuries and symptoms such as pain, his history appears inconsistent with the STRs.  That being noted, there is clearly a left elbow injury during 1964 with abnormal findings on x-rays.  There is no post-service evidence of continued left elbow disability, but the Veteran has not been afforded a VA examination.  Therefore, he should be scheduled for an examination to include a medical opinion regarding whether there is a current left elbow disability which is etiologically related to the inservice injury or otherwise to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left elbow disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left elbow disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include the August 1964 left elbow injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached and should specifically discuss the inservice injury and x-ray findings.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

